19-12346-shl
        Case 1:20-cv-00865-ER
              Doc 309 Filed 07/22/20
                               DocumentEntered
                                          20 Filed
                                               07/22/20
                                                   07/21/20
                                                        08:50:20
                                                             Page 1
                                                                  Main
                                                                    of 11
                                                                        Document
                                   Pg 1 of 11



   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK

   In re:
                                                                         OPINION & ORDER
   LIDDLE & ROBINSON, L.L.P                                                  20 Civ. 865 (ER)



   RAMOS, D.J.:

            Before the Court is Counsel Financial II LLC, LIG Capital LLC, and Counsel

   Financial Holdings LLC’s (collectively, “Counsel Financial”) motion for permission to
   appeal an interlocutory order issued by the United States Bankruptcy Court for the

   Southern District of New York. 1 �e order Counsel Financial seeks to appeal concerns

   the Bankruptcy Court’s authorization of certain interim payments to professional ﬁrms

   hired by Liddle & Robinson, L.L.P (“L&R”), including the law ﬁrm Foley Hoag LLP.

   Counsel Financial believes these fees were paid in error because there was no

   determination that they were incurred for Counsel Financial’s beneﬁt.

            Counsel Financial also moves, pursuant to Rule 12(f), to strike the response to

   Counsel Financial’s motion for permission to appeal ﬁled by Foley Hoag purportedly on

   behalf of L&R. Foley Hoag previously represented L&R before the Bankruptcy Court.

   Counsel Financial argues that because the Bankruptcy Court appointed a trustee of

   L&R’s estate, Foley Hoag no longer has standing to defend the appeal on L&R’s behalf.

            For the reasons stated below, Counsel Financial’s motion for permission to appeal

   is DENIED and Counsel Financial’s motion to strike is DENIED.

   I.       BACKGROUND

            �e dispute before the Court arises out of the Chapter 11 bankruptcy of the law

   ﬁrm Liddle & Robinson. Bankruptcy proceedings have been underway since July 2019

   before Judge Sean H. Lane. (Doc. 3 ⁋ 1; In re Liddle & Robinson, No. 19-12346 (SHL)

   1
    Jonathan L. Flaxer, the Bankruptcy Court-appointed Trustee joins in Counsel Financial’s motion for
   permission to appeal. (Doc. 14.)
19-12346-shl
        Case 1:20-cv-00865-ER
              Doc 309 Filed 07/22/20
                               DocumentEntered
                                          20 Filed
                                               07/22/20
                                                   07/21/20
                                                        08:50:20
                                                             Page 2
                                                                  Main
                                                                    of 11
                                                                        Document
                                   Pg 2 of 11



   (Bankr. S.D.N.Y.) (“Bkr. Docket”).) Counsel Financial is a secured creditor of L&R. (Id.

   ⁋ 2.) On December 19, 2019, the Bankruptcy Court ordered the appointment of a Chapter

   11 Trustee for L&R, a position to which Jonathan L. Flaxer was named on January 6,

   2020. (Id. ⁋ 3.) Prior to the appointment of the Trustee, L&R retained Foley Hoag as its

   attorneys, EisnerAmper LLP as its accountants, and �e Beneﬁt Practice as its beneﬁts

   consultant (collectively, the “Professionals”). (Id. ⁋ 4.)

          On September 4, 2019, the Bankruptcy Court entered an Order Establishing

   Procedures for Interim Compensation and Reimbursement of Expenses of Professionals
   (the “Interim Fee Procedures Order”). (Bkr. Docket Doc. 48.) �e Interim Fee

   Procedures Order provides for interim payments following the ﬁling by professionals of

   “Monthly Statements,” as well as for periodic review of compensation every four months

   through “Interim Fee Applications.” (Id.) �e ﬁrst Interim Fee Applications period

   ended on November 30, 2019. According to the Interim Fee Procedures Order, a

   professional may ﬁle a Monthly Statement on or before the 20th day of the month

   following the month for which compensation is sought. (Id. ⁋ 2(b).) Other parties may

   object to the Monthly Statements within a speciﬁed period. (Id. ⁋ 2(e).) If no objection

   is ﬁled, L&R is required to pay 80 percent of the fees requested in the Monthly

   Statement, and 100 percent of the expenses. (Id. ⁋ 2(f).) If an objection is ﬁled, L&R is

   required to withhold payment of that portion of the Monthly Statement to which an

   objection is directed, unless the Court, upon notice and a hearing, orders otherwise. (Id. ⁋

   2(g).) All objections that are not resolved by the parties are preserved and presented to

   the Court at hearings on interim or ﬁnal fee applications. (Id. ⁋ 2(i).)

          �e Professionals each ﬁled a number of Monthly Statements, requesting

   reimbursement for, among numerous other things, updating cash ﬂow budgets and legal

   research regarding Chapter 11 eligibility. (See Bkr. Docket Docs. 85, 107, 118, 119, 131,

   134, 135, 140.) Counsel Financial ﬁled blanket objections, arguing that fees could only

   be paid to the extent the services being charged directedly beneﬁted Counsel Financial


                                                 2
19-12346-shl
        Case 1:20-cv-00865-ER
              Doc 309 Filed 07/22/20
                               DocumentEntered
                                          20 Filed
                                               07/22/20
                                                   07/21/20
                                                        08:50:20
                                                             Page 3
                                                                  Main
                                                                    of 11
                                                                        Document
                                   Pg 3 of 11



   and, in Counsel Financial’s view, none of the services provided had beneﬁted them. (Bkr.

   Docket Docs. 95, 128, 150, 151.) �e Professionals also ﬁled their ﬁrst Interim Fee

   Applications on December 5, 2019, to which Counsel Financial also objected. (Bkr.

   Docket Docs. 152, 153, 154, 160.)

              �e Bankruptcy Court held an omnibus hearing on a number of issues in the L&R

   bankruptcy matter on December 19, 2019 (the “December Hearing”). 2 �e Court

   addressed a motion to convert the matter into a Chapter 7 case from a Chapter 11 one,

   various discovery disputes, and a motion to extend the exclusivity period for the ﬁling of
   a Chapter 11 plan and disclosure statement. (See Bkr. Docket Doc. 204.) And, the

   Bankruptcy Court appointed a Trustee. (See id. 204 at 75:23.) �e parties also discussed

   the pending fee applications. Counsel for Counsel Financial raised with the Court its

   objections to fee payments absent a ﬁnding that the fees were incurred for Counsel

   Financial’s beneﬁt. 3 �e Bankruptcy Court disagreed that such a determination was

   necessary, stating its belief that Counsel Financial was only entitled to “adequate

   protection” of the cash collateral. (Id. 204 at 113:16-115:10, 118:9-21.) Given the

   appointment of a Trustee, however, the Bankruptcy Court found it appropriate to not

   issue an order on the Interim Fee Applications, but instead to discuss the Monthly

   Statements, noting that these payments were ultimately subject to interim and ﬁnal fee

   applications. (Id. at 120:11.)

              On January 15, 2020, the Bankruptcy Court issued an order authorizing certain

   payments pursuant to the Monthly Statements (the “Bankruptcy Court Order”). (Bkr.

   Docket Doc. 205.) �at order authorizes the payment of 60 percent of the fees and 100

   percent of the expenses to Foley Hoag and EisnerAmper, as well as an additional

   payment to �e Beneﬁt Practice. (Id.) �e order does not contain legal analysis, but


   2
    At the time of a hearing on December 19, 2019, the Professionals had not been paid for their work since
   the inception of the bankruptcy proceedings. (See Bkr. Docket Doc. 204 at 96:1-4.)
   3
       Counsel Financial made no speciﬁc objection to any service provided or fee charged.



                                                         3
19-12346-shl
        Case 1:20-cv-00865-ER
              Doc 309 Filed 07/22/20
                               DocumentEntered
                                          20 Filed
                                               07/22/20
                                                   07/21/20
                                                        08:50:20
                                                             Page 4
                                                                  Main
                                                                    of 11
                                                                        Document
                                   Pg 4 of 11



   notes that the Bankruptcy Court overruled Counsel Financial’s objections at the

   December Hearing. (Id.)

          Counsel Financial initiated this action with a notice of appeal on January 1, 2020.

   II.    COUNSEL FINANCIAL’S MOTION TO STRIKE

          �e Court addresses Counsel Financial’s motion to strike ﬁrst. �e Court “may

   strike from a pleading . . . any redundant, immaterial, impertinent, or scandalous matter.”

   Fed. R. Civ. P. 12(f). Despite this authority, the Second Circuit has held that “courts

   should not tamper with the pleadings unless there is a strong reason for so doing.” Lipsky
   v. Commonwealth United Corp., 551 F.2d 887, 893 (2d Cir. 1976). Motions to strike are

   disfavored and not frequently granted. Low v. Robb, No. 11 Civ. 2321 (JPO), 2012 WL

   173472, at *8 (S.D.N.Y. Jan. 20, 2012). “To prevail in such a motion, defendants must

   demonstrate that (1) no evidence in support of the allegations would be admissible; (2)

   that the allegations have no bearing on the issues in the case; and (3) that to permit the

   allegations to stand would result in prejudice to the movant.” Ruiz v. New Avon LLC, No.

   18 Civ. 9033 (VSB), 2019 WL 4601847, at *17 (S.D.N.Y. Sept. 22, 2019); see also

   Lipsky, 551 F.2d at 893.

          Counsel Financial seeks to strike the brief ﬁled by Foley Hoag on the grounds that

   only the Trustee has standing to pursue causes of action that belong to the bankruptcy

   estate. Counsel Financial also argues that Foley Hoag no longer represents L&R, and as

   such does not have standing to bring a fee application.

          �e Court denies Counsel Financial’s motion to strike.

          First, motions to strike under Rule 12(f) are only properly directed at pleadings.

   Nat’l Union Fire Ins. Co. of Pittsburgh, PA v. Hicks, Muse, Tate & Furst, Inc., No. 02 Civ.

   1334 (SAS), 2002 WL 1482625, at *6 (S.D.N.Y. July 10, 2002) (“Rule 12(f) allows a

   court to strike pleadings only.”) (emphasis in original). Rule 12(f) does not apply to

   memoranda. Taneja v. Health Law Firm, No. 17 Civ. 5618 (ER), 2017 WL 11475266, at

   *3 (S.D.N.Y. Nov. 20, 2017) (citing Fed. R. Civ. P. 12(f)). Because Foley Hoag’s


                                                 4
19-12346-shl
        Case 1:20-cv-00865-ER
              Doc 309 Filed 07/22/20
                               DocumentEntered
                                          20 Filed
                                               07/22/20
                                                   07/21/20
                                                        08:50:20
                                                             Page 5
                                                                  Main
                                                                    of 11
                                                                        Document
                                   Pg 5 of 11



   response is not a pleading, it is not properly stricken pursuant to Rule 12(f). See Fed. R.

   Civ. P. 7(a) (deﬁning pleadings).

            Second, even if Counsel Financial’s Rule 12(f) motion were proper, the Court

   would nonetheless deny it. Foley Hoag’s response to Counsel Financial’s motion to

   strike disputes that it no longer represents L&R, but nonetheless asks that the Court

   accept its brief (and presumably also its initial response to Counsel Financial’s motion for

   permission to appeal) as being ﬁled by Foley Hoag, as appellee. �e Court need not

   decide whether Foley Hoag represents L&R because the positions it asserts are properly
   asserted in its own right. �e Second Circuit has “long allowed appeals by a nonparty

   ‘when the nonparty has an interest that is aﬀected by the trial court’s judgment.”

   Rothstein v. Am. Int’l Grp., Inc., 837 F.3d 195, 204 (2d Cir. 2016) (quoting Karaha Bodas

   Co. v. Perusahaan Pertambangan Minyak Dan Gas Bumi Negara, 313 F.3d 70, 82 (2d

   Cir. 2002)). Foley Hoag, as a recipient of the interim fees awarded by the Bankruptcy

   Court, undoubtedly has an interest in the order Counsel Financial seeks to appeal. Foley

   Hoag’s papers do not seek to assert any rights belonging to L&R. 4

            Moreover, the arguments Foley Hoag makes are largely ones that the Court would

   itself have to consider in determining whether it has jurisdiction to consider the appeal,

   even if not raised by the parties. See Henderson ex rel. Henderson v. Shinseki, 562 U.S.

   428, 434 (2011) (“[F]ederal courts have an independent obligation to ensure that they do

   not exceed the scope of their jurisdiction, and therefore they must raise and decide

   jurisdictional questions that the parties either overlook or elect not to press.”) (citing

   Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006)); Fed. R. Civ. P. 12(h)(3) (“If the

   court determines at any time that it lacks subject-matter jurisdiction, the court must

   dismiss the action.”)

   4
    Counsel Financial asserts that an attorney who no longer represents a party no longer has standing to
   bring a fee application. Regardless of whether Counsel Financial is correct on the law, it is incorrect on the
   application here. Foley Hoag is not pursuing a fee application before this Court. It is merely defending a
   decision by the Bankruptcy Court that considered a fee application all agree was properly sought.



                                                         5
19-12346-shl
        Case 1:20-cv-00865-ER
              Doc 309 Filed 07/22/20
                               DocumentEntered
                                          20 Filed
                                               07/22/20
                                                   07/21/20
                                                        08:50:20
                                                             Page 6
                                                                  Main
                                                                    of 11
                                                                        Document
                                   Pg 6 of 11



   III.     COUNSEL FINANCIAL’S MOTION FOR PERMISSION TO APPEAL

            Counsel Financial seeks to appeal the interlocutory order by the Bankruptcy Court

   authorizing payment of interim fees to the Professionals retained by L&R. Counsel

   Financial argues that, absent agreement, a secured creditor’s collateral may only be

   charged to the extent the expenses directly beneﬁted the secured creditor. According to

   Counsel Financial, this principle is established in General Electric Credit Corporation v.

   Levin & Weintraum (In re Flagstaﬀ Foodservice Corporation), 739 F.2d 73, 76 (2d. Cir.

   1984). In awarding interim fees pursuant to the Monthly Statements, the Bankruptcy
   Court did not explicitly make a ﬁnding that the expenses were incurred for services that

   beneﬁted Counsel Financial. Counsel Financial argues that the Bankruptcy Court erred

   because it “may have conﬂated the applicable standard under 11 U.S.C. § 506(c),” which,

   provides the “beneﬁt” test Counsel Financial thinks is appropriate here, “with the

   standard for use of cash collateral under 11 U.S.C. § 363,” which only requires “adequate

   protection.” (Doc. 3 at 4 n.2.)

            A.     Interlocutory Appeal Standard

            “Under [28 U.S.C.] § 158(a)(3), a district court has discretionary appellate

   jurisdiction over an interlocutory order of a bankruptcy court.” In re Kassover, 343 F.3d

   91, 94 (2d Cir. 2003). While neither § 158 nor the Bankruptcy Rules “provides

   guidelines for determining whether a district court should grant leave to appeal, . . . most

   district courts in the Second Circuit have applied the analogous standard for certifying

   an interlocutory appeal from a district court order, set forth in 28 U.S.C. § 1292(b).” In

   re Cutter, No. 05 Civ. 5527 (FB), 2006 WL 2482674, at *4 (E.D.N.Y. Aug. 29, 2006)

   (citations omitted); see also In re Futter Lumber Corp., 473 B.R. 20, 26–27 (E.D.N.Y.

   2012).

            In order to permit an interlocutory appeal under § 1292(b), the order being

   appealed must involve “[1] a controlling question of law [2] as to which there is

   substantial ground for diﬀerence of opinion and [3] that an immediate appeal from the


                                                 6
19-12346-shl
        Case 1:20-cv-00865-ER
              Doc 309 Filed 07/22/20
                               DocumentEntered
                                          20 Filed
                                               07/22/20
                                                   07/21/20
                                                        08:50:20
                                                             Page 7
                                                                  Main
                                                                    of 11
                                                                        Document
                                   Pg 7 of 11



   order may materially advance the ultimate termination of the litigation.” 28 U.S.C. §

   1292(b). “�is standard is strictly applied as interlocutory appeals from bankruptcy

   courts’ decisions are ‘disfavored’ in the Second Circuit.” In re Madoﬀ, No. 08 Civ. 01289

   (SAS), 2010 WL 3260074, at *3 (S.D.N.Y. Aug. 6, 2010) (citing Fox v. Mandiri (In re

   Perry H. Koplik & Sons, Inc.), 377 B.R. 69, 73 (S.D.N.Y. 2007). All three § 1292(b)

   criteria must be met before a court may grant leave to appeal. In re Futter Lumber Corp.,

   473 B.R. at 26–27 (citing N. Fork Bank v. Abelson, 207 B.R. 382, 390 (Bankr. E.D.N.Y.

   1997). “�e party seeking an interlocutory appeal has the burden of showing exceptional
   circumstances to overcome the general aversion to piecemeal litigation and justify a

   departure from the basic policy of postponing appellate review until after the entry of a

   ﬁnal judgment.” In re Perry H. Koplik & Sons, Inc., 377 B.R. 69, 74 (S.D.N.Y. 2007)

   (citations omitted).

          “[D]istrict court judges have broad discretion to deny certiﬁcation even where the

   statutory criteria are met.” SPL Shipping Ltd. v. Gujarat Cheminex Ltd., No. 06-CV-

   15375 (KMK), 2007 WL 1119753, at *1 (S.D.N.Y. Apr. 12, 2007) (quoting Nat’l

   Asbestos Workers Med. Fund v. Philip Morris, Inc., 71 F. Supp. 2d 139, 166 E.D.N.Y.

   1999)). “Indeed ‘only exceptional circumstances [will] justify a departure from the basic

   policy of postponing appellate review until after the entry of a ﬁnal judgment.’” In re

   Lehman Bros. Holdings Inc., No. 13 Civ. 2211 (RJS), 2014 WL 3408574, at *1 (S.D.N.Y.

   June 30, 2014) (quoting Klinghoﬀer v. S.N.C. Achille Lauro Ed Altri-Gestione Motonave

   Achille Lauro in Amministrazione Straordinaria, 921 F.2d 21, 25 (2d Cir. 1990)).

   “Section 1292(b)’s legislative history reveals that although that law was designed as a

   means to make an interlocutory appeal available, it is a rare exception to the ﬁnal

   judgment rule that generally prohibits piecemeal appeals.” Koehler v. Bank of Bermuda

   Ltd., 101 F.3d 863, 865 (2d Cir.1996). �e use of § 1292(b) is therefore “reserved for

   those cases where an intermediate appeal may avoid protracted litigation.” Id. (citing

   Milbert v. Bison Labs., 260 F.2d 431, 433–35 (3d Cir. 1958)).


                                                7
19-12346-shl
        Case 1:20-cv-00865-ER
              Doc 309 Filed 07/22/20
                               DocumentEntered
                                          20 Filed
                                               07/22/20
                                                   07/21/20
                                                        08:50:20
                                                             Page 8
                                                                  Main
                                                                    of 11
                                                                        Document
                                   Pg 8 of 11



          B.      Counsel Financial’s Request for Permission to Appeal

          �e Court here need only consider the last of the § 1292(b) factors in determining

   that appeal is not warranted: whether an immediate appeal may materially advance the

   ultimate termination of the litigation. �e Court ﬁnds that it would not. �e Court further

   ﬁnds that Counsel Financial has not remotely established the exceptional circumstances

   required to allow an appeal even if it otherwise met the § 1292(b) criteria.

          �is third factor, which primarily concerns judicial eﬃciency is considered the

   most important of the § 1292(b) factors. See SEC v. Gruss, No. 11 Civ. 2420 (RWS),
   2012 WL 3306166, at *4 (S.D.N.Y. Aug. 13, 2012); In re Lehman Bros. Holdings Inc.,

   No. 13 Civ. 2211 (RJS), 2014 WL 3408574, at *1 (S.D.N.Y. June 30, 2014). �e factor is

   satisﬁed when the “appeal promises to advance the time for trial or to shorten the time

   required for trial.” In re St. Clair, No. 13-mc-1057 (SJF), 2014 WL 279850, at *5

   (E.D.N.Y Jan. 21, 2014) (citing In re Perry H. Koplik & Sons, Inc., 377 B.R. at 74).

          While Counsel Financial acknowledges the importance of this consideration to the

   Court’s analysis, it simply argues conclusorily that “an interlocutory appeal will advance

   the ultimate termination of litigation relating to the Order,” and that an “appeal will also

   advance the termination of future, related litigation concerning additional fee applications

   by the same professionals and others in this case.” (Doc. 15 at 8.)

          �e Court is unconvinced. �ere are numerous other issues involved in the

   underlying bankruptcy litigation beyond this fee issue, the resolution of which it seems an

   appeal now would not aﬀect. Indeed, the December 19 Hearing alone considered many

   weighty questions, including whether to convert the case into a Chapter 7 case. And,

   Foley Hoag points to several other open questions in the litigation, including whether

   Counsel Financial is a secured creditor with properly perfected liens, the extent and

   validity of Counsel Financial’s liens, whether Counsel Financial’s claim should be

   recharacterized from debt to equity or equitably subordinated, among others.




                                                 8
19-12346-shl
        Case 1:20-cv-00865-ER
              Doc 309 Filed 07/22/20
                               DocumentEntered
                                          20 Filed
                                               07/22/20
                                                   07/21/20
                                                        08:50:20
                                                             Page 9
                                                                  Main
                                                                    of 11
                                                                        Document
                                   Pg 9 of 11



              Moreover, it is not apparent to the Court how Counsel Financial’s arguments

   support a ﬁnding that an appeal will advance or shorten resolution of the dispute, even

   assuming that this litigation only concerned these fee issues. Either Counsel Financial is

   incorrect about the law, in which case appellate review could only prolong the course of

   the proceedings below. Or, Counsel Financial is correct on the law, in which case the

   issue will be returned to the Bankruptcy Court to decide whether the services were

   incurred for Counsel Financial’s beneﬁt. But the Court does not see how issuing that

   decision now appreciably advances resolution of the matter. Certainly the parties would
   be aware of the “correct” standard sooner, but it is not clear that the ultimate question of

   the appropriate fees would be determined any more quickly. Further, Counsel Financial

   (or, indeed, L&R or the Professionals) could appeal the Bankruptcy Court’s subsequent

   order, for example on its analysis of whether the services provided beneﬁted Counsel

   Financial, resulting in multiple appeals, piecemeal litigation, and greater delay. See

   S.E.C. v. Credit Bancorp, Ltd., 103 F. Supp. 2d 223, 226 (S.D.N.Y. 2000) (“�e

   institutional eﬃciency of the federal court system is among the chief concerns underlying

   Section 1292(b). �e eﬃciency of both the district court and the appellate court are to be

   considered, and the beneﬁt to the district court of avoiding unnecessary trial must be

   weighed against the ineﬃciency of having the Court of Appeals hear multiple appeals in

   the same case.”); MCI WorldCom Commc’ns v. Commc’ns Network Int’l, Ltd., 358 B.R.

   76, 80 (S.D.N.Y. 2006) (denying request for interlocutory appeal where there was a

   “likelihood of multiple appeals”). Judging by the Bankruptcy Court’s comments on the

   contentiousness of this litigation, that is not an unlikely scenario. 5

   5
       At the December Hearing, the Bankruptcy Court observed, in colloquy with Counsel Financial’s counsel:
              Mr. Wander, . . . [y]our client has done at least as much attacking as it has been attacked; at least as
              much. �e fees in this case are very large. You’ve objected to some things that I understand and
              some things where I’ve sustained your position. But you’ve also objected to pretty much
              everything else, and some of that has been really value-destructive in terms of the amount of fees
              to address.
   (Bankruptcy Court Doc. 204 at 115:11-18.)



                                                            9
19-12346-shl
       Case 1:20-cv-00865-ER
             Doc 309 Filed 07/22/20
                             DocumentEntered
                                       20 Filed
                                             07/22/20
                                                07/21/20
                                                      08:50:20
                                                          Page 10
                                                                Main
                                                                  of 11
                                                                     Document
                                 Pg 10 of 11



          Counsel Financial further argues that there is no guaranty that the professionals

   who received the fee payments “will voluntarily return the funds or be in a position to

   comply with a disgorgement order . . . at some future date.” (Doc. 15 at 7.) �is is rank

   and unwarranted speculation. �ere is nothing before the Court to suggest that these

   professional ﬁrms, not the subject of the bankruptcy proceedings, would not or could not

   comply with a disgorgement order duly issued by the Bankruptcy Court. Counsel

   Financial also argues that it continues to be harmed every day that its money is

   incorrectly in the professionals’ hands. �is argument appears unrelated to the eﬃciency
   question under consideration, but would be the case in every instance in which a court

   makes a determination on fees as to which there is an objection.

          Interlocutory appeal is not “intended as a vehicle to provide early review of

   diﬃcult rulings in hard cases.” German by German v. Fed. Home Loan Mortg. Corp.,

   896 F. Supp. 1385, 1398 (S.D.N.Y. 1995); United States v. Am. Soc’y of Composers,

   Authors & Publishers, 333 F. Supp. 2d 215, 221 (S.D.N.Y. 2004) (same). Rather, it is

   limited to extraordinary cases where appellate review might avoid protracted and

   expensive litigation.” Id. �e Court is not convinced, on the record before it, that

   interlocutory appeal will avoid “protracted and expensive litigation.”

          Put simply, the Court does not see the presence of any exceptional circumstances

   justifying interlocutory appeal. From the Court’s perch, this is a garden variety

   bankruptcy case involving a garden variety fee dispute. “�e Second Circuit has noted

   that ‘Congress passed 28 U.S.C. § 1292(b) primarily to ensure that the courts of appeals

   would be able to rule on . . . ephemeral question[s] of law that m[ight] disappear in the

   light of a complete and ﬁnal record.’” In re Lehman Bros. Holdings Inc., 2014 WL

   3408574, at *1 (quoting Weber v. United States Trustee, 484 F.3d 154, 159 (2d Cir. 2007)

   (quotations omitted). �e Bankruptcy Court could ultimately apply the standard Counsel

   Financial believes is appropriate. Or it could not. But, in any event, appellate review




                                               10
19-12346-shl
       Case 1:20-cv-00865-ER
             Doc 309 Filed 07/22/20
                             DocumentEntered
                                       20 Filed
                                             07/22/20
                                                07/21/20
                                                      08:50:20
                                                          Page 11
                                                                Main
                                                                  of 11
                                                                     Document
                                 Pg 11 of 11



   will only be stronger with the Bankruptcy Court’s considered opinion of the law on this

   question.

   IV.      CONCLUSION

            For the foregoing reasons, Counsel Financial’s motion for permission to appeal

   and Counsel Financial’s motion to strike are DENIED.

            �e Clerk of the Court is respectfully requested to terminate the motions at Docs.

   3 and 18, and to close the case.




   It is SO ORDERED.


   Dated:      July 21, 2020
               New York, New York

                                                            EDGARDO RAMOS, U.S.D.J.




                                                11
